Case 3:19-cv-01986-RNC Document 2-1 Filed 12/18/19 Page 1 of 31




            EXHIBIT 1
        Case 3:19-cv-01986-RNC Document 2-1 Filed 12/18/19 Page 2 of 31



                                SETTLEMENT AGREEMENT

       This Settlement Agreement (“Agreement”) is entered into among the United States of

America, acting through the United States Department of Justice and on behalf of the Office of

Inspector General (OIG-HHS) of the Department of Health and Human Services (HHS)

(collectively, the “United States”), the State of Connecticut, acting through the Attorney General

of the State of Connecticut (the “State of Connecticut”), and Med Tech LLC (“Med Tech”) and

its owner Thomas Macre, Sr. (“Macre”) (hereafter collectively referred to as “the Parties”),

through their authorized representatives.

                                            RECITALS

       A.      Macre owns and operates medical equipment supplier Med Tech in Orange,

Connecticut. Med Tech is enrolled as a provider in the Medicare Program and the Connecticut

Medical Assistance Program (“CMAP”), which includes the Connecticut Medicaid program. The

CMAP is administered by the State of Connecticut Department of Social Services (“DSS”).

       B.      The United States and the State of Connecticut contend that Med Tech and Macre

submitted or caused to be submitted claims for payment to the Medicaid Program, 42 U.S.C. §§

1396-1396w-5 (“Medicaid”).

       C.      The United States and the State of Connecticut contend that they have certain

civil claims against Med Tech LLC and its owner Thomas Macre, Sr. arising from Med Tech and

Macre’s improper billing of durable medical equipment and supplies to Medicaid in violation of

both the federal False Claims Act and State of Connecticut False Claims Act during the period

from January 1, 2011 through June 1, 2017. The United States and the State of Connecticut

contend Med Tech and Macre billed Medicaid for back braces and electrical stimulation unit

supplies that were not provided and/or were not medically necessary. That conduct is referred to

below as the “Covered Conduct.”
        Case 3:19-cv-01986-RNC Document 2-1 Filed 12/18/19 Page 3 of 31



       D.       This Settlement Agreement is neither an admission of liability by Med Tech or

Macre nor a concession by the United States or the State of Connecticut that its claims are not

well founded.

       To avoid the delay, uncertainty, inconvenience, and expense of protracted litigation of the

above claims, and in consideration of the mutual promises and obligations of this Settlement

Agreement, the Parties agree and covenant as follows:

                                  TERMS AND CONDITIONS

       1.       Med Tech and Macre agree to pay the United States and the State of Connecticut

the sum of Four Hundred Sixty-Seven Thousand, Ninety Dollars ($467,090) (the “Settlement

Amount”), of which $350,104.96 is restitution. Med Tech and Macre agree the Settlement

Amount will be satisfied as follows:

                a.     Med Tech and Macre hereby agree that the State of Connecticut shall

retain the Medicaid funds that have been suspended and/or retained by the State of Connecticut,

in the amount of Two Hundred Seventeen Thousand, Three Hundred Fifty-Two Dollars and

Fifty-Nine Cents ($217,352.59) (the “Suspended Amounts”) forevermore. Med Tech and Macre

expressly relinquishes any and all rights of any kind that they may have with respect to the

Suspended Amounts, including, but not limited to: any and all claims or rights to have an

overpayment determined by the DSS audit process as described in Conn. Gen. Stat. §17b-99, any

and all rights to payment of those funds, and any and all rights to appeal, whether formally or

informally and whether administratively or judicially, the right of the State of Connecticut and/or

the United States to retain those funds, and any other rights Med Tech and Macre may have to

challenge the Withholding or the Suspension of the Suspended Amounts in any respect. Med

Tech and Macre further agree to execute any documents necessary to effectuate the release of

their right, title, and interest in the Suspended Amounts.



                                                 2
        Case 3:19-cv-01986-RNC Document 2-1 Filed 12/18/19 Page 4 of 31



               b.      Med Tech and Macre hereby agree to pay to the United States and the

State of Connecticut Thirty-Two Thousand, Six Hundred Forty-Seven Dollars and Forty-One

Cents ($32,647.41) by electronic funds transfer, pursuant to written instructions to be provided

by The Office of the United States Attorney for the District of Connecticut, no later than five

days after the Effective Date of this Agreement.

               c.      Over a period of three (3) years, Med Tech and Macre will pay the

remaining Two Hundred Seventeen Thousand, Ninety Dollars ($217,090), plus interest at 3%

compounded monthly, pursuant to a promissory note (Note) in the form of Exhibit A that Med

Tech and Macre agree to execute contemporaneously with this Settlement Agreement. The Note

shall be secured pursuant to a Stipulated Judgment, in the form attached hereto as Exhibit B that

Med Tech and Macre agree to execute contemporaneously with this Settlement Agreement. The

United States and the State of Connecticut will hold the Stipulated Judgment in escrow and will

not file the Stipulated Judgment with the Court unless and until there is an event of Default, as

set forth in Paragraph 4, below. Upon default, the United States and/or the State of Connecticut

may, at their sole option, without further notice, file a civil complaint, and file the Stipulated

Judgment with the Court. In the event that the Stipulated Judgment is filed with the Court, Med

Tech and Macre agree not to oppose the entry of judgment against them. Interest shall accrue on

the unpaid Settlement Amount as indicated in the Note. Collectively the Settlement Amount and

interest received by the United States shall be referred to as the “Settlement Proceeds.”

       2.      Conditioned upon Med Tech and Macre’s full payment of the Settlement Amount,

subject to the exceptions in Paragraph 8 (concerning excluded claims) below, and subject to

Paragraph 18, below (concerning bankruptcy proceedings commenced within 91 days of the

Effective Date of this Settlement Agreement or any payment made under this Settlement

Agreement), the United States releases Med Tech and Macre from any civil or administrative



                                                   3
        Case 3:19-cv-01986-RNC Document 2-1 Filed 12/18/19 Page 5 of 31



monetary claim the United States has for the Covered Conduct under the False Claims Act, 31

U.S.C. §§ 3729-3733; the Civil Monetary Penalties Law, 42 U.S.C. § 1320a-7a; the Program

Fraud Civil Remedies Act, 31 U.S.C. §§ 3801-3812; or the common law theories of payment by

mistake, unjust enrichment, and fraud.

       3.      Conditioned upon Med Tech and Macre’s full payment of the Settlement Amount,

subject to the exceptions in Paragraph 8 (concerning excluded claims) below, and subject to

Paragraph 18, below (concerning bankruptcy proceedings commenced within 91 days of the

Effective Date of this Settlement Agreement or any payment made under this Settlement

Agreement), the State of Connecticut releases Med Tech and Macre from any civil claims the

State of Connecticut has, or could have asserted for the Covered Conduct under Section 4-275 et

seq. of the Connecticut General Statutes (Connecticut False Claims Act) and the common law

theories of breach of contract, payment by mistake, unjust enrichment, and fraud.

       4.      Med Tech and Macre shall be deemed in “Default” of this Settlement Agreement

if Med Tech and Macre fail to pay any portion of the Settlement Amount, including the

Settlement Proceeds provided in Paragraph 1 and its subparagraphs of the Settlement Agreement

and/or the Note attached hereto as Exhibit A, within five (5) days of the due date upon which

each such payment is due.

       5.      In the event that Med Tech and Macre fail to pay any amounts due pursuant to

this Settlement Agreement, the United States and/or the State of Connecticut agree that they will

provide written Notice of the Default and an opportunity for Med Tech and Macre to cure said

Default within five (5) business days of receipt of this notice. Notice of the Default will be sent

by first class mail, addressed to the attorney for Med Tech and Macre, Brad Howard of Brown &

Fortunato, P.C., 905 S. Fillmore, Suite 400, Amarillo, Texas 09418. Upon Default, which is not

cured within five (5) business days of receipt of the Notice of Default, as set forth above, the full



                                                  4
        Case 3:19-cv-01986-RNC Document 2-1 Filed 12/18/19 Page 6 of 31



settlement amount will become immediately due and payable, and interest on the remaining

unpaid balance shall thereafter accrue at the rate of 12% per annum, compounded daily from the

date of Default, on the remaining unpaid total (principal and interest balance). In the event of

Default, the United States and/or the State of Connecticut, at their sole discretion, may (a) take

any action to execute and collect on the Stipulated Judgment against Med Tech and/or Macre; (b)

declare this Settlement Agreement breached, and proceed against Med Tech and/or Macre for

any claims, including those to be released by this Settlement Agreement; (c) file an action for

specific performance of the Settlement Agreement and/or the Stipulated Judgment; (d) offset the

remaining unpaid balance, inclusive of interest, from any amounts due and owing to Med Tech

and/or Macre by any department, agency, or agent of the United States or the State of

Connecticut at the time of Default; (e) exercise any other right granted by law, or under the terms

of this Settlement Agreement, or recognizable at common law or in equity.

       Med Tech and Macre agree not to contest any offset imposed and not to contest any

collection action undertaken by the United States or the State of Connecticut pursuant to this

Paragraph, either administratively or in any state or federal court, except on the grounds of actual

payment to the United States or the State of Connecticut. In the event of Default, as defined

above, and at their sole option, the United States and the State of Connecticut alternatively may

rescind this Settlement Agreement and bring any civil and/or administrative claim, action, or

proceeding against Med Tech and/or Macre for the claims that would otherwise be covered by

the releases provided in Paragraphs 2 and 3, above. In the event that the United States or the

State of Connecticut opt to rescind this Settlement Agreement pursuant to this Paragraph, Med

Tech and Macre agree not to plead, argue, or otherwise raise any defenses of statute of

limitations, laches, estoppel or similar theories, to any civil or administrative claims that are (a)

filed by the United States or the State of Connecticut against Med Tech and/or Macre within 120



                                                  5
        Case 3:19-cv-01986-RNC Document 2-1 Filed 12/18/19 Page 7 of 31



days of written notification that this Settlement Agreement has been rescinded, and (b) relate to

the Covered Conduct, except to the extent these defenses were available on or before the

Effective Date of this Settlement Agreement.

       6.      In the event of a Default as defined in Paragraph 4, above, which is not cured by

Med Tech and Macre pursuant to Paragraph 5, OIG-HHS may exclude Med Tech and Macre

from participating in all Federal health care programs until Med Tech and Macre pay the

Settlement Amount as set forth in Paragraph 1, above. OIG-HHS will provide written notice of

any such exclusion to Med Tech and Macre. Med Tech and Macre waive any further notice of

the exclusion under 42 U.S.C. § 1320a-7(b)(7), and agree not to contest such exclusion either

administratively or in any state or federal court. Reinstatement to program participation is not

automatic. If at the end of the period of exclusion Med Tech and/or Macre want to apply for

reinstatement, Med Tech and Macre must each submit a written request for reinstatement to

OIG-HHS in accordance with the provisions of 42 C.F.R. §§ 1001.3001-.3005. Med Tech and/or

Macre will not be reinstated unless and until OIG-HHS approves such request for reinstatement.

       7.      In the event of a Default as defined in Paragraph 4, above, which is not cured by

Med Tech and Macre pursuant to Paragraph 5, DSS may suspend Med Tech and Macre from

participating in all programs administered by the DSS until Med Tech and Macre pay the

Settlement Amount as set forth in Paragraph 1, above. DSS will provide written notice of any

such suspension to Med Tech and Macre. Med Tech and Macre waive any further notice of the

suspension under Regs. Conn. State Agencies § 17-83k-4a, and agree not to contest such

suspension either administratively or in any state or federal court. Reinstatement to program

participation is not automatic. If at the end of the period of suspension Med Tech and/or Macre

want to apply for reinstatement, Med Tech and Macre must each submit a written request for

reinstatement to DSS in accordance with the provisions of Regs., Conn. State Agencies § 17-



                                                 6
        Case 3:19-cv-01986-RNC Document 2-1 Filed 12/18/19 Page 8 of 31



83k-7. Med Tech and/or Macre will not be reinstated unless and until DSS approves such request

for reinstatement.

       8.      Notwithstanding the releases given in Paragraphs 2 and 3 of this Settlement

Agreement, or any other term of this Settlement Agreement, the following claims of the United

States and the State of Connecticut are specifically reserved and are not released:

               a.      Any liability arising under Title 26, U.S. Code (Internal Revenue Code);

               b.      Any liability arising under the laws and regulations that are administered

                       and enforced by the State of Connecticut Department of Revenue

                       Services;

               c.      Any criminal liability;

               d.      Except as explicitly stated in this Settlement Agreement, any

                       administrative liability, including mandatory or permissive exclusion from

                       Federal health care programs;

               e.      Except as explicitly stated in this Settlement Agreement, any

                       administrative liability to the DSS, including suspension from all

                       programs administered by the DSS;

               f.      Any liability to the United States or the State of Connecticut (or their

                       respective agencies) for any conduct other than the Covered Conduct;

               g.      Any liability based upon obligations created by this Settlement

                       Agreement.

       9.      Med Tech and Macre have provided sworn financial disclosure statements

(Financial Statements) to the United States and the State of Connecticut, and the United States

and the State of Connecticut have relied on the accuracy and completeness of those Financial

Statements in reaching this Settlement Agreement. Med Tech and Macre warrant that the



                                                 7
         Case 3:19-cv-01986-RNC Document 2-1 Filed 12/18/19 Page 9 of 31



Financial Statements are complete, accurate, and current. If the United States or the State of

Connecticut learns of asset(s) in which Med Tech and/or Macre had an interest at the time of this

Settlement Agreement that were not disclosed in the Financial Statements, or if the United States

or the State of Connecticut learns of any misrepresentation by Med Tech or Macre on, or in

connection with, the Financial Statements, and if such nondisclosure or misrepresentation

changes the estimated net worth set forth in the combined Financial Statements by $10,000 or

more, the United States or the State of Connecticut may at its option: (a) rescind this Settlement

Agreement and file suit based on the Covered Conduct, or (b) let the Settlement Agreement stand

and collect the full Settlement Amount plus one hundred percent (100%) of the value of the net

worth of Med Tech and/or Macre previously undisclosed. Med Tech and Macre agree not to

contest any collection action undertaken by the United States or the State of Connecticut

pursuant to this provision, and immediately to pay the United States or the State of Connecticut

all reasonable costs incurred in such an action, including attorney’s fees and expenses.

        10.     In the event that the United States or the State of Connecticut, pursuant to

Paragraph 9 (concerning disclosure of assets), above, opts to rescind this Settlement Agreement,

Med Tech and Macre agree not to plead, argue, or otherwise raise any defenses under the

theories of statute of limitations, laches, estoppel, or similar theories, to any civil or

administrative claims that (a) are filed by the United States or the State of Connecticut within 30

calendar days of written notification to Med Tech and Macre that this Settlement Agreement has

been rescinded, and (b) relate to the Covered Conduct, except to the extent these defenses were

available on the Effective Date of this Settlement Agreement.

        11.     Med Tech and Macre waive and shall not assert any defenses Med Tech and/or

Macre may have to any criminal prosecution or administrative action relating to the Covered

Conduct that may be based in whole or in part on a contention that, under the Double Jeopardy



                                                   8
       Case 3:19-cv-01986-RNC Document 2-1 Filed 12/18/19 Page 10 of 31



Clause in the Fifth Amendment of the Constitution, or under the Excessive Fines Clause in the

Eighth Amendment of the Constitution, this Settlement Agreement bars a remedy sought in such

criminal prosecution or administrative action. Nothing in this paragraph or any other provision of

this Settlement Agreement constitutes an agreement by the State of Connecticut concerning the

characterization of the Settlement Amount for the purposes of the laws and regulations

administered and enforced by the Connecticut Department of Revenue Services.

       12.     Med Tech and Macre fully and finally release the United States, the State of

Connecticut, their respective agencies, officers, agents, employees, and servants, from any

claims (including attorney’s fees, costs, and expenses of every kind and however denominated)

that Med Tech or Macre has asserted, could have asserted, or may assert in the future against the

United States, the State of Connecticut, their respective agencies, officers, agents, employees,

and servants related to the Covered Conduct and the United States’ and the State of

Connecticut’s investigation and prosecution thereof.

       13.     The Settlement Amount shall not be decreased as a result of the denial of claims

for payment now being withheld from payment by any Medicare contractor (e.g., Medicare

Administrative Contractor, fiscal intermediary, carrier) or the DSS, related to the Covered

Conduct; and Med Tech and Macre agree not to resubmit to any Medicare contractor or to the

DSS any previously denied claims related to the Covered Conduct, agrees not to appeal any such

denials of claims, and agrees to withdraw any such pending appeals.

       14.     Med Tech and Macre agree to the following:

               a.      Unallowable Costs Defined: All costs (as defined in the Federal

Acquisition Regulation, 48 C.F.R. § 31.205-47; and in Titles XVIII and XIX of the Social

Security Act, 42 U.S.C. §§ 1395-1395kkk-1 and 1396-1396w-5; and the regulations and official




                                                 9
       Case 3:19-cv-01986-RNC Document 2-1 Filed 12/18/19 Page 11 of 31



program directives promulgated thereunder) incurred by or on behalf of Med Tech and Macre,

their present or former employees and agents in connection with:

               (1)    the matters covered by this Settlement Agreement;

               (2)    the United States’ and the State of Connecticut’s audit(s) and civil

                      investigation(s) of the matters covered by this Settlement Agreement;

               (3)    Med Tech or Macre’s investigation, defense, and corrective actions

                      undertaken in response to the United States’ and the State of Connecticut’s

                      audit(s) and civil investigation(s) in connection with the matters covered

                      by this Settlement Agreement (including attorney’s fees);

               (4)    the negotiation and performance of this Settlement Agreement; and

               (5)    the payment Med Tech and Macre makes to the United States and the

                      State of Connecticut pursuant to this Settlement Agreement

are unallowable costs for government contracting purposes and under the Medicare Program,

Medicaid Program, TRICARE Program, and Federal Employees Health Benefits Program

(FEHBP) (hereinafter referred to as Unallowable Costs).

               b.     Future Treatment of Unallowable Costs: Unallowable Costs shall be

separately determined and accounted for by Med Tech and Macre, and Med Tech and Macre

shall not charge such Unallowable Costs directly or indirectly to any contracts with the United

States or any State Medicaid program, or seek payment for such Unallowable Costs through any

cost report, cost statement, information statement, or payment request submitted by Med Tech or

Macre or any of their affiliates to the Medicare, Medicaid, TRICARE, or FEHBP Programs.

               c.     Treatment of Unallowable Costs Previously Submitted for Payment: Med

Tech and Macre further agree that within 90 days of the Effective Date of this Settlement

Agreement they shall identify to applicable Medicare and TRICARE fiscal intermediaries,



                                               10
        Case 3:19-cv-01986-RNC Document 2-1 Filed 12/18/19 Page 12 of 31



carriers, and/or contractors, and Medicaid and FEHBP fiscal agents, any Unallowable Costs (as

defined in this Paragraph) included in payments previously sought from the United States, or any

State Medicaid program, including, but not limited to, payments sought in any cost reports, cost

statements, information reports, or payment requests already submitted by Med Tech or Macre or

any of their affiliates, and shall request, and agree, that such cost reports, cost statements,

information reports, or payment requests, even if already settled, be adjusted to account for the

effect of the inclusion of the unallowable costs. Med Tech and Macre agree that the United

States and the State of Connecticut, at a minimum, shall be entitled to recoup from Med Tech

and Macre any overpayment plus applicable interest and penalties as a result of the inclusion of

such Unallowable Costs on previously-submitted cost reports, information reports, cost

statements, or requests for payment.

       Any payments due after the adjustments have been made shall be paid to the United

States and the State of Connecticut pursuant to the direction of the Department of Justice and/or

the affected agencies. The United States and the State of Connecticut reserve their rights to

disagree with any calculations submitted by Med Tech or Macre or any of their affiliates on the

effect of inclusion of Unallowable Costs (as defined in this Paragraph) on Med Tech or Macre or

any of their affiliates’ cost reports, cost statements, or information reports.

               d.      Nothing in this Settlement Agreement shall constitute a waiver of the

rights of the United States or the State of Connecticut to audit, examine, or re-examine Med Tech

and Macre’s books and records to determine that no Unallowable Costs have been claimed in

accordance with the provisions of this Paragraph.

       15.     This Settlement Agreement is intended to be for the benefit of the Parties only.

The Parties do not release any claims against any other person or entity, except to the extent

provided for in Paragraph 16 (waiver for beneficiaries paragraph), below.



                                                  11
       Case 3:19-cv-01986-RNC Document 2-1 Filed 12/18/19 Page 13 of 31



       16.     Med Tech and Macre agree that they waive and shall not seek payment for any of

the health care billings covered by this Settlement Agreement from any health care beneficiaries

or their parents, sponsors, legally responsible individuals, or third party payors based upon the

claims defined as Covered Conduct.

       17.     Med Tech and Macre warrant that they have reviewed their financial situation and

that currently they are solvent within the meaning of 11 U.S.C. §§ 547(b)(3) and

548(a)(1)(B)(ii)(I), and shall remain solvent following payment to the United States and the State

of Connecticut of the Settlement Amount. Further, the Parties warrant that, in evaluating whether

to execute this Settlement Agreement, they (a) have intended that the mutual promises,

covenants, and obligations set forth constitute a contemporaneous exchange for new value given

to Med Tech and Macre, within the meaning of 11 U.S.C. § 547(c)(1), and (b) conclude that

these mutual promises, covenants, and obligations do, in fact, constitute such a contemporaneous

exchange. Further, the Parties warrant that the mutual promises, covenants, and obligations set

forth herein are intended to and do, in fact, represent a reasonably equivalent exchange of value

that is not intended to hinder, delay, or defraud any entity to which Med Tech or Macre was or

became indebted to on or after the date of this transfer, within the meaning of 11 U.S.C. §

548(a)(1).

       18.     If within 91 days of the Effective Date of this Settlement Agreement or of any

payment made under this Settlement Agreement, Med Tech or Macre commences, or a third

party commences, any case, proceeding, or other action under any law relating to bankruptcy,

insolvency, reorganization, or relief of debtors (a) seeking to have any order for relief of Med

Tech or Macre’s debts, or seeking to adjudicate Med Tech or Macre as bankrupt or insolvent; or

(b) seeking appointment of a receiver, trustee, custodian, or other similar official for Med Tech




                                                12
        Case 3:19-cv-01986-RNC Document 2-1 Filed 12/18/19 Page 14 of 31



or Macre or for all or any substantial part of Med Tech or Macre’s assets, Med Tech and Macre

agree as follows:

                a.      Med Tech and Macre’s obligations under this Settlement Agreement may

not be avoided pursuant to 11 U.S.C. § 547, and Med Tech and Macre shall not argue or

otherwise take the position in any such case, proceeding, or action that: (i) Med Tech or Macre’s

obligations under this Settlement Agreement may be avoided under 11 U.S.C. § 547; (ii) Med

Tech or Macre was insolvent at the time this Settlement Agreement was entered into, or became

insolvent as a result of the payment made to the United States or the State of Connecticut; or (iii)

the mutual promises, covenants, and obligations set forth in this Settlement Agreement do not

constitute a contemporaneous exchange for new value given to Med Tech or Macre.

                b.      If Med Tech or Macre’s obligations under this Settlement Agreement are

avoided for any reason, including, but not limited to, through the exercise of a trustee’s

avoidance powers under the Bankruptcy Code, the United States and the State of Connecticut, at

their sole option, may rescind the releases in this Settlement Agreement and bring any civil

and/or administrative claim, action, or proceeding against Med Tech or Macre for the claims that

would otherwise be covered by the releases provided in Paragraphs 2 and 3, above. Med Tech

and Macre agree that (i) any such claims, actions, or proceedings brought by the United States

and the State of Connecticut are not subject to an "automatic stay" pursuant to 11 U.S.C. §

362(a) as a result of the action, case, or proceedings described in the first clause of this

Paragraph, and Med Tech and Macre shall not argue or otherwise contend that the United States'

and the State of Connecticut’s claims, actions, or proceedings are subject to an automatic stay;

(ii) Med Tech and Macre shall not plead, argue, or otherwise raise any defenses under the

theories of statute of limitations, laches, estoppel, or similar theories, to any such civil or

administrative claims, actions, or proceeding that are brought by the United States and the State



                                                  13
        Case 3:19-cv-01986-RNC Document 2-1 Filed 12/18/19 Page 15 of 31



of Connecticut within 30 calendar days of written notification to Med Tech and Macre that the

releases have been rescinded pursuant to this Paragraph, except to the extent such defenses were

available on the Effective Date of this Settlement Agreement; and (iii) the United States and the

State of Connecticut have a valid claim against Med Tech and Macre in the amount of

$1,050,314.88 and the United States and the State of Connecticut may pursue their claim in the

case, action, or proceeding referenced in the first clause of this Paragraph, as well as in any other

case, action, or proceeding.

               c.      Med Tech and Macre acknowledge that their agreements in this Paragraph

are provided in exchange for valuable consideration provided in this Settlement Agreement.

       19.     Each Party shall bear its own legal and other costs incurred in connection with

this matter, including the preparation and performance of this Settlement Agreement.

       20.     Each party and signatory to this Settlement Agreement represents that it freely

and voluntarily enters in to this Settlement Agreement without any degree of duress or

compulsion.

       21.     This Settlement Agreement is governed by the laws of the United States and the

State of Connecticut. The exclusive jurisdiction and venue for any dispute relating to this

Settlement Agreement is the United States District Court for the District of Connecticut, except

disputes only between the State of Connecticut and Med Tech or Macre will be resolved in

Superior Court for the Judicial District of Hartford, Connecticut. For purposes of construing this

Settlement Agreement, this Settlement Agreement shall be deemed to have been drafted by all

Parties to this Settlement Agreement and shall not, therefore, be construed against any Party for

that reason in any subsequent dispute.




                                                 14
           Case 3:19-cv-01986-RNC Document 2-1 Filed 12/18/19 Page 16 of 31



           22.   This Settlement Agreement constitutes the complete agreement between the

Parties. This Settlement Agreement may not be amended except by written consent of the

Parties.

           23.   The undersigned counsel represent and warrant that they are fully authorized to

execute this Settlement Agreement on behalf of the persons and entities indicated below.

           24.   This Settlement Agreement may be executed in counterparts, each of which

constitutes an original and all of which constitute one and the same Settlement Agreement.

           25.   This Settlement Agreement is binding on Med Tech and Macre’s successors,

transferees, heirs, and assigns.

           26.   All parties consent to the United States’ and the State of Connecticut’s disclosure

of this Settlement Agreement, and information about this Settlement Agreement, to the public.

           27.   This Settlement Agreement is effective on the date of signature of the last

signatory to the Settlement Agreement (Effective Date of this Agreement). Facsimiles and

electronic transmissions of signatures shall constitute acceptable, binding signatures for purposes

of this Settlement Agreement.




                                                  15
   Case 3:19-cv-01986-RNC Document 2-1 Filed 12/18/19 Page 17 of 31




                    THE UNITED STATES OF AMERICA




DATED:   多′5レ ノタ     BY:


                           Chief, Civil Division
                           District of Connecticut




DATED:雄

                           Assistant United States Attorney
                           District of Connectieut




DATED:               BY:
                           LISA M. RE
                           Assistant Inspector General for Legal Affairs
                           Ofhce of Counsel to the Inspector General
                           Office of Inspector General
                           United States Department of Health and Human Services




                                     16
Case 3:19-cv-01986-RNC Document 2-1 Filed 12/18/19 Page 18 of 31
  Case 3:19-cv-01986-RNC Document 2-1 Filed 12/18/19 Page 19 of 31




                     THE STATE OF CONNECTICUT



                          WILLIAM TONG
                          ATTORNEY GENERAL




    : 3A//H
DATED               BY:   MICHAELETCOLE
                                        tJL
                          Assistant Attorney General
                          Chief, Antitrust & Government Program Fraud Department




DATED   : 3hmq      BY:
                                          c
                          ROBERT B. TEITELMAN
                          Assistant Attorney General




                                   17
Case 3:19-cv-01986-RNC Document 2-1 Filed 12/18/19 Page 20 of 31
Case 3:19-cv-01986-RNC Document 2-1 Filed 12/18/19 Page 21 of 31
Case 3:19-cv-01986-RNC Document 2-1 Filed 12/18/19 Page 22 of 31




            EXHIBIT A
       Case 3:19-cv-01986-RNC Document 2-1 Filed 12/18/19 Page 23 of 31



                                         Promissory Note

        For value received and pursuant to a Settlement Agreement dated March 6, 2019 attached
hereto (Settlement Agreement), Med Tech LLC and its owner Thomas Macre, Sr. (collectively
referred to as “Med Tech” or “Makers”), for themselves and their successors and assigns,
promise to pay to the United States of America and the State of Connecticut (“Holders”), or their
assignee, the full principal sum of $217,090, together with interest accruing at the rate of 3.00%
per annum (“Outstanding Balance”) as set forth below.

        1.      The total payment pursuant to the Settlement Agreement is $467,090. An initial
payment shall be satisfied on the Effective Date of the Settlement Agreement by Med Tech’s
agreement that the State of Connecticut shall retain $217,352.59 suspended payments. Med
Tech will make an initial payment of $32,647.41 within five days of the Effective Date of the
Settlement Agreement. The Outstanding Balance of $217,090, plus interest on the $217,090 at
the rate of 3.00%, shall be paid within thirty-six (36) months of the Effective Date of the
Settlement Agreement according to the following schedule of payments:

                            Schedule of Payments (including interest)

                                                                     Payment (monthly
            Payment                    Due Date                   payments include interest
              No.                                                        at 3.0%)
              initial    Within three (3) days of the Effective           250,000
                          Date of the Settlement Agreement
               1                       4/1/2019                           6,313.24
               2                       5/1/2019                           6,313.24
               3                       6/1/2019                           6,313.24
               4                       7/1/2019                           6,313.24
               5                       8/1/2019                           6,313.24
               6                       9/1/2019                           6,313.24
               7                       10/1/2019                          6,313.24
               8                       11/1/2019                          6,313.24
               9                       12/1/2019                          6,313.24
               10                      1/1/2020                           6,313.24
               11                      2/1/2020                           6,313.24
               12                      3/1/2020                           6,313.24
               13                      4/1/2020                           6,313.24
               14                      5/1/2020                           6,313.24
               15                      6/1/2020                           6,313.24
               16                      7/1/2020                           6,313.24
               17                      8/1/2020                           6,313.24
               18                      9/1/2020                           6,313.24
               19                      10/1/2020                          6,313.24
               20                      11/1/2020                          6,313.24
               21                      12/1/2020                          6,313.24
               22                      1/1/2021                           6,313.24
               23                      2/1/2021                           6,313.24
               24                      3/1/2021                           6,313.24


                                                   1
       Case 3:19-cv-01986-RNC Document 2-1 Filed 12/18/19 Page 24 of 31



               25                    4/1/2021                          6,313.24
               26                    5/1/2021                          6,313.24
               27                    6/1/2021                          6,313.24
               28                    7/1/2021                          6,313.24
               29                    8/1/2021                          6,313.24
               30                    9/1/2021                          6,313.24
               31                    10/1/2021                         6,313.24
               32                    11/1/2021                         6,313.24
               33                    12/1/2021                         6,313.24
               34                    1/1/2022                          6,313.24
               35                    2/1/2022                          6,313.24
               36                    3/1/2022                          6,313.24

        2.      Payments will be made by electronic funds transfer pursuant to written
instructions to be provided by the United States Attorney’s Office for the District of Connecticut.
If there is any change in the method or instructions of payment, the Holders shall inform the
Makers at least five (5) business days before payment is due.

      3.     This Note may be prepaid, in whole or in part, without penalty or premium. Partial
payment does not alter the interest rate applicable each month as reflected in paragraph 1 of this
Note.

       4.     Makers are in default of this Note on the date of occurrence of any of the
following events (“Events of Default’).

               A.     Any Event of Default that occurs as set forth in Paragraph 4 of the
                      Settlement Agreement.

               B.     If Paragraph 9 of the Settlement Agreement is violated.

        5.     The Makers shall provide the United States written notice of an Event of Default
within two (2) business days of such event by overnight mail, delivered to AUSA Anne
Thidemann at the Office of the United States Attorney for the District of Connecticut (USAO),
1000 Lafayette Boulevard, 10th Floor, Bridgeport, CT 06604. The Makers shall provide the State
of Connecticut written notice of an Event of Default within two (2) business days of such event
by overnight mail, delivered to AAG Robert Teitelman at the Office of the Connecticut Attorney
General, 55 Elm Street, P.O. Box 120, Hartford, CT 06106.

      6.     Upon the occurrence of an Event of Default, without further notice or presentment
and demand by the United States or the State of Connecticut:

           A. The Outstanding Balance shall become immediately due and payable (“Default
              Amount”). Interest shall accrue on the Default Amount from the date of the Event
              of Default at 12 per cent per annum, compounded daily.




                                                 2
Case 3:19-cv-01986-RNC Document 2-1 Filed 12/18/19 Page 25 of 31
Case 3:19-cv-01986-RNC Document 2-1 Filed 12/18/19 Page 26 of 31
Case 3:19-cv-01986-RNC Document 2-1 Filed 12/18/19 Page 27 of 31




            EXHIBIT B
         Case 3:19-cv-01986-RNC Document 2-1 Filed 12/18/19 Page 28 of 31



                                UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF CONNECTICUT


UNITED STATES OF AMERICA and                   )       No. 3:
THE STATE OF CONNECTICUT                       )
                                               )
                 Plaintiffs,                   )
                                               )       STIPULATED JUDGMENT
            v.                                 )
                                               )
Med Tech LLC and Thomas Macre, Sr.             )
                                               )
                 Defendants.                   )


       IT IS HEREBY STIPULATED AND AGREED, by and between the undersigned, that the

parties have negotiated a settlement in the above-referenced matter, which settlement took effect

on March 6, 2019 (the Settlement Agreement); and that

       As part of that negotiated settlement, Med Tech LLC and Thomas Macre, Sr., pursuant to

Fed. R. Civ. 54, hereby consent to entry of judgment against them, and in favor of the plaintiffs, the

United States and the State of Connecticut, in the amount of Two Hundred Seventeen Thousand,

Ninety Dollars ($217,090), plus interest of 3% per month on the unpaid balance beginning March 1,

2019, as set forth in the Settlement Agreement. A copy of the Settlement Agreement is attached as

Exhibit A hereto, and is incorporated herein by reference.




                                                   1
Case 3:19-cv-01986-RNC Document 2-1 Filed 12/18/19 Page 29 of 31



The parties shall each bear their own costs, fees and expenses.



                               Respectfully submitted,



                               ON BEHALF OF THE UNITED STATES


                                      JOHN H.DURHANI
                                      WITED STATES ATTORNEY

                              By:
                                      ANNE F.THIDEMANN
                                      ASSISTANT U.S.ATTORNEY
                                      Federal Bar No.CT28028
                                      1000 Lafayete Boulevard,10th Floor
                                      Bridgeport,Connecticut 06604
                                      (203)696‑3045 ohone)
                                      (203)579‑5575(fax)
                                      AmeoThidemarm@usda.gOv


                               ON BEⅡ ALF OF THE STATE OF CONNECTICUT

                                      WILLIAM TONG
                                      ATTORNEY GENERAL

                              By:
                                      ROBERT B.TEITELⅣ IAN
                                      Assistant Attomey General
                                      Fcdcral Bar No.CT 06413
                                      55 EIIn Strcct,P.〇 .Box 120
                                      Hartford,Connccticut 06106
                                      (860)808‑5040(phone)
                                      (860)808‑5391(faX)
                                      Robc■ .Tcitclman@Ct.gov




                                         2
Case 3:19-cv-01986-RNC Document 2-1 Filed 12/18/19 Page 30 of 31




 1 he parties shall each bear their own costs, fees and expenses.


                               Respectfully submitted,

                               ON BEHALF OF THE UNITED STATES

                               D       JOHN H. DURHAM
                               a       UNITED STATES ATTORNEY

                               e

                                       ANNE F. THIDEMANN
                                       ASSISTANT U.S. ATTORNEY
                                       Federal Bar No. CT28028
                                       1000 Lafayette Boulevard, 10th Floor
                                       Bridgeport, Connecticut 06604
                                       (203) 696-3045 (phone)
                                       (203) 579-5575 (fax)
                                       Anne.Thidemann@usdoi.gov



                               ON BEHALF OF THE STATE OF CONNECTICUT

                                       WILLIAM TONG
                                       ATTORNEY GENERAL


                               By:
                                       ROBERT B. TEITELMAN
                                       Assistant Attorney General
                                       Federal Bar No. CT 06413
                                       55 Elm Street, P.O. Box 120
                                       Hartford, Connecticut 06106
                                       (860) 808-5040 (phone)
                                       (860) 808-5391 (fax)
                                       Robert.Teitelman@ct.gov




                                           2
Case 3:19-cv-01986-RNC Document 2-1 Filed 12/18/19 Page 31 of 31
